Field, J.
It was admitted by both parties, that soon after May 10 they had a conversation “ in relation to defendant’s paying rent thenceforth ... at a certain specified sum, namely, one *501thousand dollars per year.” The plaintiff testified “ that defendant then agreed to pay said sum for rent.” The defendant testified “ that he expressly refused to agree to pay said sum, or to become responsible for any rent whatever.” The judge instructed the jury, in substance, that if they believed the plaintiff the defendant was liable, and that if they believed the defendant he was not liable. An exception was taken by the ■plaintiff to the charge only so far as it was inconsistent with a ruling which the plaintiff requested, and the judge refused to give. That request in substance was, that if the defendant as an attaching officer, or as a messenger in insolvency, kept the goods of the insolvent debtor on the plaintiff’s premises with his consent, the defendant was liable to pay what the use of the premises was reasonably worth, “ if there was no express contract on the part of” the defendant to pay for the use of the premises, and “ if there was no agreement on the part of ” the plaintiff that the defendant “ should not pay for the same.” But the jury may have found that the plaintiff understood that the defendant expressly refused to pay rent, and, if so, the law would not imply a promise to pay it, although the plaintiff had not agreed that the defendant should not pay rent. There was no evidence that the defendant had become a tenant of the plaintiff except by contract; but the case does not, we think, call for a discussion of the principles on which a jury may be authorized to infer from circumstances that a contract has been made, although there has been no express contract.

Exceptions overruled.